  Case 2:21-cv-11054-SFC-APP ECF No. 1, PageID.1 Filed 05/07/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CLEOPATRA THOMPSON,

             Plaintiff,                          Case No. __________________
vs.
                                                 L.C. Case No. 21-115461-NO
NESTLE WATERS NORTH AMERICA,
INC., a foreign corporation,
SAM’S EAST, INC., a foreign corporation,

             Defendant.

THOMAS W. WAUN (P34224)                    NICOLE M. WRIGHT (P63513)
MICHAEL A. KOWALKO (P36893)                ZAUSMER, P.C.
JOHNSON LAW, PLC                           Attorney for Defendant
Attorneys for Plaintiff                    32255 Northwestern Highway, Suite 225
Capitol Theater Building                   Farmington Hills, MI 48334
140 E. 2nd St., Suite 201                  (248) 851-4111/ Fax: (248) 851-0100
Flint, MI 48502                            nwright@zausmer.com
(810) 695-6100
twaun@venjohnsonlaw.com
mkowalko@venjohnsonlaw.com


         DEFENDANT SAM’S EAST, INC.’S NOTICE OF REMOVAL

        NOW COMES, Defendant, Sam’s East, Inc. (“Defendant Sam’s”), by and

through its attorneys, Zausmer, P.C., and hereby removes this case from the

Genesee County Circuit Court, pursuant to 28 U.S.C. §§1441(a) and 1446(a), for

the reason that diversity of citizenship exists between the Plaintiff, Cleopatra

Thompson (“Plaintiff”), a citizen and resident of Genesee County, Michigan;
{03584302}
  Case 2:21-cv-11054-SFC-APP ECF No. 1, PageID.2 Filed 05/07/21 Page 2 of 5




Defendant Nestlé is a Connecticut Corporation with its principal place of business

in Stamford, Connecticut; and Defendant Sam’s is a corporation organized under

the laws of the State of Arkansas, with its principal place of business in

Bentonville, Arkansas. Service has been effectuated upon Plaintiff, and in support

of its Notice of Removal of this action, Defendant Sam’s states the following:

        1.   This action is pending in the Circuit Court for the County of Genesee

in the State of Michigan. The Complaint was filed with the Circuit Court on or

around April 1, 2021. (See Plaintiff’s Complaint, attached as Exhibit "A".)

        2.   Defendant Sam’s was served with Plaintiff’s Summons and Complaint

by Certified Mail on April 8, 2021. (See Service of Process Transmittal Form,

attached as Exhibit "B").

        3.   This Notice of Removal is filed within thirty (30) days after

Defendant was served with the Summons and Complaint, in compliance with 28

U.S.C. §1446(b). Pursuant to 28 U.S.C. §1446(a), a copy of the Complaint is

attached as Exhibit "A".

        4.   This Court has jurisdiction over this action, pursuant to 28 U.S.C.

§1332. Jurisdiction exists because the parties are respectively citizens of different

states and the amount in controversy alleged in the Complaint, exclusive of costs,

allegedly exceeds Seventy-Five Thousand and 00/100 ($75,000.00) Dollars.
{03584302}                               2
  Case 2:21-cv-11054-SFC-APP ECF No. 1, PageID.3 Filed 05/07/21 Page 3 of 5




        A.   Based on the allegations in the Complaint, Plaintiff is a citizen of the
             State of Michigan and resides in the County of Genesee. (See
             Plaintiff's Complaint at Paragraph One, attached as Exhibit "A".)

       B.    Nestlé is a Connecticut corporation with its principal place of business
             located at 900 Ling Ridge Road, #2 in Stamford, Connecticut 06902.
             Nestlé is not a citizen of the State of Michigan.

       C.    Defendant, Sam’s East, Inc., is a corporation organized under the laws
             of the State of Arkansas, with its principal place of business in
             Bentonville, Arkansas. Sam’s is not a citizen of the State of Michigan
             and is not a citizen of the State of Connecticut. In view of the above,
             complete diversity exists among the parties.

        D.   According to the allegations in Plaintiff’s Complaint, the amount in
             controversy, exclusive of interest and costs, is in excess of Seventy-
             Five Thousand and 00/100 ($75,000.00) Dollars. Specifically, Plaintiff
             alleges, inter alia, in her Complaint, that she sustained serious and
             disabling injuries, including, but not limited to:

                    i.     Acute pharyngitis;

                    ii.    Past, present and future physical pain and suffering;

                    iii.   Mental anguish, fright and shock;

                    iv.    Denial of social pleasures and enjoyment;

                    v.     Embarrassment, humiliation and mortification; and

                    vi.    Past and future medical bills.

             (See Plaintiff’s Complaint at Paragraphs 22 and 23, attached as
             Exhibit "A".)

        D.   Additionally, Defendant Sam’s requested that Plaintiff cap her alleged
             damages claim at Seventy-Five Thousand and 00/100 ($75,000.00)
{03584302}                                3
  Case 2:21-cv-11054-SFC-APP ECF No. 1, PageID.4 Filed 05/07/21 Page 4 of 5




               Dollars or less. (See Correspondence to Plaintiff’s Attorney, dated
               April 19, 2021, attached as Exhibit "C".) However, Plaintiff
               declined to cap her alleged damages claim because she believes, at
               this juncture, her alleged damages are in excess of Seventy-Five
               Thousand and 00/100 ($75,000.00) Dollars. (See Email from
               Plaintiff’s Attorney, dated April 19, 2021, attached as Exhibit “D”.)

        5.     For purposes of diversity of jurisdiction, a corporation is a citizen of

“any State by which it has been incorporated and of the State where it has its

principal place of business …” See Delphi Automotive Systems, LLC v. Segway

Inc., 519 F.Supp.2d 662, 665 (E.D. Mich. 2007).

        6.     In view of the above, there is complete diversity of citizenship among

the parties.

        7.     Accordingly, based on the information known to date, this action may

be removed from State Court to Federal Court, pursuant to 27 U.S.C. §§1332 and

1446(b). Defendant Sam’s will file a copy of this Notice of Removal with the

Clerk of the Circuit Court for the County of Genesee in the State of Michigan.

Further, Defendant Sam’s will serve copies of this Notice on Counsel of record for

Plaintiff.




{03584302}                                 4
  Case 2:21-cv-11054-SFC-APP ECF No. 1, PageID.5 Filed 05/07/21 Page 5 of 5




                                Respectfully Submitted,

                                ZAUSMER, P.C.

                                /s/ Nicole M. Wright
                                NICOLE M. WRIGHT (P63513)
                                Attorney for Defendant Sam’s East, Inc.
                                32255 Northwestern Highway, Suite 225
                                Farmington Hills, MI 48334
                                Phone: (248) 851-4111
Dated: May 7, 2021              nwright@zausmer.com


                         CERTIFICATE OF SERVICE

I hereby certify that on May 7, 2021, I electronically filed the foregoing paper with
the Clerk of the Court, using the ECF system and copies of such documents were
served upon the following individual by U.S. Mail:

        Thomas W. Waun, Esq.
        Michael A. Kowalko, Esq.
        Johnson Law PLC
        Capitol Theater Building
        140 E. 2nd St., Suite 201
        Flint, MI 48502

                                /s/ Nicole M. Wright
                                Zausmer, P.C.
                                32255 Northwestern Highway, Suite 225
                                Farmington Hills, MI 48334-2374
                                (248) 851-4111
                                nwright@zausmer.com




{03584302}                               5
